Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 23 November 2020 with respect to the 101 rejection have been fully considered but they are not persuasive. 	Applicant argues the claims are not directed to an abstract idea and the Examiner failed to provide evidence in the prior rejection. The Examiner disagrees because the abstract idea was clearly identified using exact claim language and the claim language falls into one of the identified grouping of abstract ideas. 	Applicant argues the abstract is integrated into a practical application on pages 9-10 of the Remarks. The Examiner first would like to point out that most of the Applicant’s arguments are directed to passively recited claim elements and not the positively recited claim elements of receiving a verification request message, sending a verification response message, and receiving a service fulfillment request. As such, the host server is not positively recited nor any of the activities or functions of the host server computer that “enables electronic payment functionality for a VAS provider that would otherwise not support electronic payments” is positively recited. 	Applicant argues the claims recite significantly more, specifically the host server computer. The Examiner again points out that the host server computer is not positively recited in the claims and is claimed at a high level of generality that amounts to a generic computer component, as described below in the 101 rejection. 
Applicant’s arguments, see pages 12-13, filed 23 November 2020, with respect to the 103 rejection have been fully considered and are persuasive.  The 103 rejection of 24 July 2020 has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Dependent claims 22-27, 29-34, and 36-40 do not remedy the deficiencies of the independent claims and are rejected accordingly. Dependent claims 22, 24-26, 29, 31-33 and 36-40 further refine the abstract idea of the independent claims. Dependent claims 23, 27, 30, 34 contain generic computer components performing generic computer functions, see MPEP 2106.05(d). In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robinson US 2006/0248020.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863.  The examiner can normally be reached on M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692